Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 09/30/2022. 
Claims 1-19 and 21-26 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 09/30/2022, has been entered. Claims 1, 7, 12, 16, and 21-26 have been amended.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/987,081, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The application does not teach or suggest a browser extension for completing a transaction by presenting a user interface not native to the website to allow for a transaction with a third-party.

	The pending application claims further priority to Provisional Application 63/081,107 and is therefore given an effective filing date of 9/21/2020.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 19 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/365,516, hereinafter ‘516, in view of Corrieri (as cited below).
‘516 teaches a transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website for acquisition of said at least one good, wherein said website is operated by a retailer via an ecommerce server system(“A transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a transaction that is not natively offered on said website for acquisition of said at least one good, wherein said website is operated by an operator of said website”), the transaction system comprising: a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions that, when executed by the processing unit (“a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions…executed by said processing unit”), cause the processing unit to: execute a web browser application, wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website (“execute a web browser application, wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website”); and execute said browser extension in response to said browser extension having been loaded by said web browser application (“execute said browser extension in response to said browser extension having been loaded by said web browser application,”), wherein said browser extension contains instructions that, when executed, cause said extension (“wherein said browser extension contains instructions that, when executed, cause said extension”) to: add a user interface element that is not native to said website to a page of said website (“add a user interface element that is not native to said website to a page of said website”); present a user interface that is not native to said website, wherein said user interface enables creation of said acquisition transaction between said user and a third party that is distinct from said retailer, wherein said acquisition transaction results in said user acquiring said at least one good, and wherein said presentation of said user interface is performed in response to said user interacting with said user interface element (“present a user interface that is not native to said website, wherein said user interface enables creation of said transaction between said user and a third party that is distinct from said operator of said website, wherein said transaction pertains to a subject matter including said at least one good, and wherein said presentation of said user interface is performed in response to said user interacting with said user interface element”).
‘516 does not explicitly teach causing
Attorney Docket No. 18771.0003USU2causing a purchase of said at least one good from said retailer without integration of said transaction system with said ecommerce server system, in response to said creation of said transaction by said user via said user interface presented by said browser extension. However, Corrieri teaches causing
Attorney Docket No. 18771.0003USU2causing a purchase of said at least one good from said retailer without integration of said transaction system with said ecommerce server system, in response to said creation of said transaction by said user via said user interface presented by said browser extension  (Corrieri: “At operation 2716 , in response to receiving the selection of the checkout user interface element ,a back ground process is executed to complete the purchase of the product . The background process may be completed without any further or additional input from the user . In addition , the background process may be completed without displaying a checkout page of the website” [0198]).  
It would have been obvious to one of ordinary skill in the art to include in the transaction system, as taught by ‘516, the ability to initiate a purchase of said at least one good, in response to said creation of said transaction by said user via said user interface presented by said browser extension, as taught by Corrieri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘516, to include the teachings of Corrieri, in order to allow a consumer to complete purchases faster (Corrieri: [0119]).
This is a provisional non-statutory double patenting rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-17, 19, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corrieri et al (US 20210125262 A1), hereinafter Corrieri.
	
Regarding Claim 1, Corrieri discloses transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website for acquisition of said at least one good (Corrieri: [0040]), wherein said website is operated by a retailer via an e-commerce server system (Corrieri: [0137], [0163]), the transaction system comprising: 
a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions (Corrieri: [0078], [0083]) that, when executed by the processing unit, cause the processing unit to: 
execute a web browser application, wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website (Corrieri: “a web browser application of a client device 101 used to conduct e - commerce website transactions , and a browser extension 103 used by the client device 101 to render client - side functionalities of the disclosed method.” [0089] – “a browser plug - in or extension 1103 … being “ activated and injected into the web browser.” [0106]); and
 execute said browser extension in response to said browser extension having been loaded by said web browser application (Corrieri: “a browser plug - in or extension 1103 … being “ activated and injected into the web browser.” [0106]), wherein said browser extension contains instructions that, when executed, cause said extension to: 
add a user interface element that is not native to said website to a page of said website (Corrieri: “icons 201 … may appear … upon navigation to a supported website …the icon plug-in 201 may be an interactive user interface element, such as a button” [0093] – See for instance Figure 2, which illustrates icon 201 as not being a native element of the website, but rather an icon in the browser.); 
present a user interface that is not native to said website, wherein said user interface enables creation of said acquisition transaction between said user and a third party that is distinct from said retailer, wherein said acquisition transaction results in said user acquiring said at least one good, and wherein said presentation of said user interface is performed in response to said user interacting with said user interface element (Corrieri: “At operation 2710 , a checkout modal window is displayed . The checkout modal window may be displayed as an overlay of the product landing page being viewed by the user and / or as a pane or panel … Where the maximum benefit entity is a different entity than the entity operating the website displaying the product landing page ( e.g. , the website is E - Commerce Site B and the maximum benefit entity is Merchant B ) , the displayed checkout modal window may be similar to the competing checkout modal window 2602 … the checkout modal window includes the display of a selectable checkout user - interface element that may be selected by the user to complete the purchase of the product from the respective entity .” [0193] – “the checkout modal window 1902 may be displayed upon the selection of a user interface element. … A selectable user interface element may then be injected into the user interface” [0166]); and 
cause a purchase of said at least one good from said retailer without integration of said transaction system with said e- commerce server system, in response to said creation of said transaction by said user via said user interface presented by said browser extension (Corrieri: “At operation 2716 , in response to receiving the selection of the checkout user interface element ,a back ground process is executed to complete the purchase of the product . The background process may be completed without any further or additional input from the user . In addition , the background process may be completed without displaying a checkout page of the website” [0198]).  

Regarding Claim 2, Corrieri discloses the transaction system of claim 1, wherein said browser extension comprises a manifest file and a script file (Corrieri: “A web browser or downloadable application may embed and / or access a plug - in or extension 103. As known in the art , an extension may be implemented in different forms , including a callable script implemented using a scripting language , such as JavaScript . For example , a web browser 102 may call or invoke a script built and injected into a webpage and loaded by a browser - type application” [0086] – It is recognized that the “calling” apparatus of the extension/plug-in constitutes a manifest file for said script.).

Regarding Claim 3, Corrieri discloses the transaction system of claim 2, wherein said manifest file contains data that, when interpreted by said web browser application, causes said web browser application to load said script file in response to said web browser application having been navigated to said website (Corrieri: “a browser plug - in or extension that may appear dormant until being “ activated and injected into the user interface upon navigation to …a supported e - commerce website” [0091])

Regarding Claim 4, Corrieri discloses the transaction system of claim 1, wherein said user interface element comprises a button (Corrieri: “icons 201 … may appear … upon navigation to a supported website …the icon plug-in 201 may be an interactive user interface element, such as a button” [0093]).  

Regarding Claim 5, Corrieri discloses the transaction system of claim 4, wherein said page of said website comprises a shopping cart page (Corrieri: “a browser plug - in or extension that may appear dormant until being “ activated and injected into the user interface upon navigation to a “checkout page” of a supported e - commerce website” [0091])

Regarding Claim 6, Corrieri discloses the transaction system of claim 1, wherein said at least one good comprises a service (Corrieri: “the purchase of any conceivable e-commerce product or service, including activities, tours, hotel rooms, car rentals, etc.” [0006]).  

Regarding Claim 7, Corrieri discloses the transaction system of claim 1, wherein said causation of said purchase of said at least one good comprises said browser extension communicating with a computing system that is remote from said computing device, to request said remote computing system to conduct said purchase of said at least one good (Corrieri: “the checkout modal window 1902 may display one or more additional payment options , such as payment options integrated with the merchant or third - party payment options , such as Amazon Pay , Google Pay , Verified by Visa , etc. The additional payment options may also include buy - now - pay - later ( BNPL ) options , such as those available from Affirm or Klarna . When a user selects such additional payment option , the user may be prompted to enter authorization credentials ( e.g. , a username and pass word ) to access the alternative payment option .” [0174] – “The term “ application server ” 110 , “ third party server ” 120 refer to at least one computer having appropriate hardware and applications installed thereon for the provision of server services including web and other functional ser vices described herein , such that a user may access , execute , and / or view the applications remotely from a client device 101.” [0077]).

Regarding Claim 8, Corrieri discloses the transaction system of claim 7, wherein said purchase of said at least one good is conducted by said computing system via said website (Corrieri: “the fields on the checkout pages of the websites are automatically populated, …Populating the checkout fields may also include progressing through several pages of the checkout process if required by the website. … Once the checkout fields are populated, the checkout is submitted to complete the purchase at operation” [0205]).

Regarding Claim 9, Corrieri discloses the transaction system of claim 8, wherein said computing system comprises a plurality of computers (Corrieri: “the system 100 of the present technology generally comprises at least one client device 101 communicably connected to at least one application server 110 over a network 130. One or more third party server ( s ) 120 may further be communicably connected to the application server 110 and the at least one client device 101 over the same network 130 .” [0075] – It is recognized that “server(s)” refers to either one server computer or to a plurality of server computers.).  


Regarding Claim 11, Corrieri discloses the transaction system of claim 1, wherein said acquisition transaction is subject to terms, and wherein said terms are presented to said user via said user interface presented by said browser extension (Corrieri: “The checkout modal window 1902 may include various types of information to facilitate the checkout process . … includes product details 1908 for the product to be purchased. The product details 1908 may include an image , title , and / or other information about the product that is to be purchased . The checkout modal window 1902 also includes a final price 1910 for the product after all benefits have been applied .” [0167] – It is recognized that, without further clarification, the requisite price is a term of the transaction.). 


Regarding claims 12-17 , the limitations of method claims 12-17 are closely parallel to the limitations of system claims 1-3 and 6-8, respectively, and are rejected on the same basis.

Regarding Claim 19, Corrieri discloses the method of claim 12, wherein said creation of said acquisition transaction requires information pertaining to said at least one good, and wherein said information is extracted from said website by said browser extension via a scraping operation (Corrieri: “The ruleset may also be generated based on scraping or analyzing the webpages to identify the form or input elements of the webpages” [0172] – “website may be analyzed or scraped to extract all the input fields or form tags from the checkout webpages.” [0200] – “page sections, such as the product images, product description, and price sections of the pages are analyzed to identify the product.” [0188]). 

Regarding Claim 21, Corrieri discloses the transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website, (Corrieri: [0040]), wherein said website is operated by a retailer via an e-commerce server system (Corrieri: [0137], [0163]), wherein said website and said e- commerce server system are arranged to receive forms of informational inputs from an individual and to generate forms of informational outputs to said individual to transact an e- commerce sale of said at least one good to said individual (Corrieri: [0006]), the transaction system comprising: 
a backend server system; a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions that, when executed by the processing unit (Corrieri: [0075], [0078], [0083]), cause the processing unit to: 
execute a web browser application and browser extension, wherein said browser extension contains instructions (Corrieri: “a web browser application of a client device 101 used to conduct e - commerce website transactions , and a browser extension 103 used by the client device 101 to render client - side functionalities of the disclosed method.” [0089] – “a browser plug - in or extension 1103 … being “ activated and injected into the web browser.” [0106])that, when executed, cause said extension to: 
communicate with said backend server system (Corrieri: “system 100 of the present technology generally comprises at least one client device 101 communicably connected to at least one application server 110 over a network 130. One or more third party server ( s ) 120 may further be communicably connected to the application server 110 and the at least one client device 101 over the same network 130” [0075]); 
present a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface enables creation of said acquisition transaction (Corrieri: “At operation 2710 , a checkout modal window is displayed . The checkout modal window may be displayed as an overlay of the product landing page being viewed by the user and / or as a pane or panel … Where the maximum benefit entity is a different entity than the entity operating the website displaying the product landing page ( e.g. , the website is E - Commerce Site B and the maximum benefit entity is Merchant B ) , the displayed checkout modal window may be similar to the competing checkout modal window 2602 … the checkout modal window includes the display of a selectable checkout user - interface element that may be selected by the user to complete the purchase of the product from the respective entity .” [0193] – “The checkout modal window and/or competing checkout modal window may be presented as a side pane or an overlay pane that slides in from the periphery of the app, among other types of presentations.” [0186]); and 
cause a purchase of said at least one good from said retailer, without use of inputs or outputs other than those of said forms (Corrieri: “At operation 2716 , in response to receiving the selection of the checkout user interface element ,a back ground process is executed to complete the purchase of the product . The background process may be completed without any further or additional input from the user. In addition , the background process may be completed without displaying a checkout page of the website” [0198]).  

Regarding Claim 22, Corrieri discloses the transaction system for permitting a user of said transaction system to create an acquisition transaction pertaining to at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website (Corrieri: [0040]), the transaction system comprising: 
a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions (Corrieri: [0078], [0083]) that, when executed by the processing unit, cause the processing unit to: 
execute a web browser application and browser extension, wherein said browser extension contains instructions (Corrieri: “a web browser application of a client device 101 used to conduct e - commerce website transactions , and a browser extension 103 used by the client device 101 to render client - side functionalities of the disclosed method.” [0089] – “a browser plug - in or extension 1103 … being “ activated and injected into the web browser.” [0106]) that, when executed, cause said extension to: 
identify a universal resource locator to which said browser application is navigated (Corrieri: “Upon initially navigating to a website 1102, the application 100 may automatically detect and capture certain website URL information, such as the domain name, to send as a parameter to the application server 110 in order to validate that the website 1102 is supported by the application 100” [0100]); 
use said universal resource locator string to determine a scraping procedure (Corrieri: “if the web site is supported by the application server, specific stored merchant information, such as but not limited to, a website ruleset, electronic coupon codes, and cash back settings, is retrieved from the application server” [0121] – “The ruleset may also be generated based on scraping or analyzing the webpages to identify the form or input elements of the webpages” [0172]); 
employ said determined scraping procedure to scrape data from said website (Corrieri: “The ruleset may also be generated based on scraping or analyzing the webpages to identify the form or input elements of the webpages” [0172] – “website may be analyzed or scraped to extract all the input fields or form tags from the checkout webpages.” [0200] – “page sections, such as the product images, product description, and price sections of the pages are analyzed to identify the product.” [0188]); and
present a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface presents at least a portion of said scraped data to enable creation of said acquisition transaction (Corrieri: “At operation 2710 , a checkout modal window is displayed . The checkout modal window may be displayed as an overlay of the product landing page being viewed by the user and / or as a pane or panel … Where the maximum benefit entity is a different entity than the entity operating the website displaying the product landing page ( e.g. , the website is E - Commerce Site B and the maximum benefit entity is Merchant B ) , the displayed checkout modal window may be similar to the competing checkout modal window 2602 … the checkout modal window includes the display of a selectable checkout user - interface element that may be selected by the user to complete the purchase of the product from the respective entity .” [0193] – “the checkout modal window 1902 may be displayed upon the selection of a user interface element. … A selectable user interface element may then be injected into the user interface” [0166] – “website may be analyzed or scraped to extract all the input fields or form tags from the checkout webpages.” [0200] – “page sections, such as the product images, product description, and price sections of the pages are analyzed to identify the product.” [0188] – See also Figure 22.).  

Regarding Claim 23, Corrieri discloses the transaction system for permitting a user of said transaction system to create an acquisition transaction pertaining to at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website (Corrieri: [0040]), wherein said website is arranged to permit addition of said good to a shopping cart via user selection of an add-to-cart button associated with said good (Corrieri: “if a user adds a product to a cart on a given e-commerce site, e.g., www.macys.com, a software embodiment of the present technology may be operative to detect this operation” [0039]), the transaction system comprising: 
a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions (Corrieri: [0078], [0083]) that, when executed by the processing unit, cause the processing unit to: 
execute a web browser application and browser extension, wherein said browser extension contains instructions (Corrieri: “a web browser application of a client device 101 used to conduct e - commerce website transactions , and a browser extension 103 used by the client device 101 to render client - side functionalities of the disclosed method.” [0089] – “a browser plug - in or extension 1103 … being “ activated and injected into the web browser.” [0106]) that, when executed, cause said extension to: 
detect selection of said add-to-cart button (Corrieri: “if a user adds a product to a cart on a given e-commerce site, e.g., www.macys.com, a software embodiment of the present technology may be operative to detect this operation” [0039]); 
scrape product data from said website in response to detection of selection of said add-to-cart button (Corrieri: “page sections, such as the product images, product description, and price sections of the pages are analyzed to identify the product.” [0188]); 
save said product data in local memory (Corrieri: “if the web site is supported by the application server, specific stored merchant information, such as but not limited to, a website ruleset, electronic coupon codes, and cash back settings, is retrieved from the application server and saved locally on the user's device.” [0121]); and 
present a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface presents at least a portion of said saved product data to enable creation of said acquisition transaction (Corrieri: “At operation 2710 , a checkout modal window is displayed . The checkout modal window may be displayed as an overlay of the product landing page being viewed by the user and / or as a pane or panel … Where the maximum benefit entity is a different entity than the entity operating the website displaying the product landing page ( e.g. , the website is E - Commerce Site B and the maximum benefit entity is Merchant B ) , the displayed checkout modal window may be similar to the competing checkout modal window 2602 … the checkout modal window includes the display of a selectable checkout user - interface element that may be selected by the user to complete the purchase of the product from the respective entity .” [0193] – “the checkout modal window 1902 may be displayed upon the selection of a user interface element. … A selectable user interface element may then be injected into the user interface” [0166] – See also Figure 22.).  

Regarding Claim 24, Corrieri discloses the method for permitting a user of a transaction system to acquire at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website (Corrieri: [0040]),  wherein said website is operated by a retailer via an e-commerce server system (Corrieri: [0137], [0163]), wherein said website and said e-commerce server system are arranged to receive forms of informational inputs from an individual and to generate forms of informational outputs to said individual to transact an e-commerce sale of said at least one good to said individual (Corrieri: [0006]), the method comprising: 
executing a web browser application, with a device accessible by said user; executing a browser extension, with said device (Corrieri: “a web browser application of a client device 101 used to conduct e - commerce website transactions , and a browser extension 103 used by the client device 101 to render client - side functionalities of the disclosed method.” [0089] – “a browser plug - in or extension 1103 … being “ activated and injected into the web browser.” [0106]);
communicating, with a backend computing system, data to and from said browser extension (Corrieri: “system 100 of the present technology generally comprises at least one client device 101 communicably connected to at least one application server 110 over a network 130. One or more third party server ( s ) 120 may further be communicably connected to the application server 110 and the at least one client device 101 over the same network 130” [0075]);
presenting, with said browser extension, a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface presents at least a portion of said data and enables creation of said acquisition transaction (Corrieri: “At operation 2710 , a checkout modal window is displayed . The checkout modal window may be displayed as an overlay of the product landing page being viewed by the user and / or as a pane or panel … Where the maximum benefit entity is a different entity than the entity operating the website displaying the product landing page ( e.g. , the website is E - Commerce Site B and the maximum benefit entity is Merchant B ) , the displayed checkout modal window may be similar to the competing checkout modal window 2602 … the checkout modal window includes the display of a selectable checkout user - interface element that may be selected by the user to complete the purchase of the product from the respective entity .” [0193] – “the checkout modal window 1902 may be displayed upon the selection of a user interface element. … A selectable user interface element may then be injected into the user interface” [0166]); and 
causing, with said transaction system, a purchase of said at least one good from said retailer, without use of inputs or outputs other than those of said forms (Corrieri: “At operation 2716 , in response to receiving the selection of the checkout user interface element ,a back ground process is executed to complete the purchase of the product . The background process may be completed without any further or additional input from the user . In addition , the background process may be completed without displaying a checkout page of the website” [0198]).  

Regarding Claim 25, Corrieri discloses the method for permitting a user of a transaction system to create an acquisition transaction pertaining to at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website (Corrieri: [0040]),  the method comprising:
 executing, with a device accessible to said user, a web browser application and browser extension (Corrieri: “a web browser application of a client device 101 used to conduct e - commerce website transactions , and a browser extension 103 used by the client device 101 to render client - side functionalities of the disclosed method.” [0089] – “a browser plug - in or extension 1103 … being “ activated and injected into the web browser.” [0106]);
identifying, with said browser extension, a universal resource locator to which said browser application is navigated (Corrieri: “Upon initially navigating to a website 1102, the application 100 may automatically detect and capture certain website URL information, such as the domain name, to send as a parameter to the application server 110 in order to validate that the website 1102 is supported by the application 100” [0100]); 
using, with said browser extension, said universal resource locator string to determine a scraping procedure (Corrieri: “if the web site is supported by the application server, specific stored merchant information, such as but not limited to, a website ruleset, electronic coupon codes, and cash back settings, is retrieved from the application server” [0121] – “The ruleset may also be generated based on scraping or analyzing the webpages to identify the form or input elements of the webpages” [0172]); 
employing, with said browser extension, said determined scraping procedure to scrape data from said website (Corrieri: “The ruleset may also be generated based on scraping or analyzing the webpages to identify the form or input elements of the webpages” [0172] – “website may be analyzed or scraped to extract all the input fields or form tags from the checkout webpages.” [0200] – “page sections, such as the product images, product description, and price sections of the pages are analyzed to identify the product.” [0188]); and
presenting, with said browser extension, a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface presents at least a portion of said scraped data to enable creation of said acquisition transaction Corrieri: “At operation 2710 , a checkout modal window is displayed . The checkout modal window may be displayed as an overlay of the product landing page being viewed by the user and / or as a pane or panel … Where the maximum benefit entity is a different entity than the entity operating the website displaying the product landing page ( e.g. , the website is E - Commerce Site B and the maximum benefit entity is Merchant B ) , the displayed checkout modal window may be similar to the competing checkout modal window 2602 … the checkout modal window includes the display of a selectable checkout user - interface element that may be selected by the user to complete the purchase of the product from the respective entity .” [0193] – “the checkout modal window 1902 may be displayed upon the selection of a user interface element. … A selectable user interface element may then be injected into the user interface” [0166] – “page sections, such as the product images, product description, and price sections of the pages are analyzed to identify the product.” [0188] – See also Figure 22.).

Regarding Claim 26, Corrieri discloses the method for permitting a user of said transaction system to create an acquisition transaction pertaining to at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website (Corrieri: [0040]),  wherein said website is arranged to permit addition of said good to a shopping cart via user selection of an add-to-cart button associated with said good (Corrieri: [0039]), the method comprising: 
executing, with a device accessible to said user, a web browser application and browser extension (Corrieri: “a web browser application of a client device 101 used to conduct e - commerce website transactions , and a browser extension 103 used by the client device 101 to render client - side functionalities of the disclosed method.” [0089] – “a browser plug - in or extension 1103 … being “ activated and injected into the web browser.” [0106]); 
detecting, with said browser extension, selection of said add-to-cart button (Corrieri: “if a user adds a product to a cart on a given e-commerce site, e.g., www.macys.com, a software embodiment of the present technology may be operative to detect this operation” [0039]);
scraping, with said browser extension, product data from said website in response to detection of selection of said add-to-cart button (Corrieri: “page sections, such as the product images, product description, and price sections of the pages are analyzed to identify the product.” [0188]);
saving, with said browser extension, said product data in local memory (Corrieri: “if the web site is supported by the application server, specific stored merchant information, such as but not limited to, a website ruleset, electronic coupon codes, and cash back settings, is retrieved from the application server and saved locally on the user's device.” [0121]); and 
presenting, with said browser extension, a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface presents at least a portion of said saved product data to enable creation of said acquisition transaction (Corrieri: “At operation 2710 , a checkout modal window is displayed . The checkout modal window may be displayed as an overlay of the product landing page being viewed by the user and / or as a pane or panel … Where the maximum benefit entity is a different entity than the entity operating the website displaying the product landing page ( e.g. , the website is E - Commerce Site B and the maximum benefit entity is Merchant B ) , the displayed checkout modal window may be similar to the competing checkout modal window 2602 … the checkout modal window includes the display of a selectable checkout user - interface element that may be selected by the user to complete the purchase of the product from the respective entity .” [0193] – “the checkout modal window 1902 may be displayed upon the selection of a user interface element. … A selectable user interface element may then be injected into the user interface” [0166] – See also Figure 22).

	
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 are under 35 U.S.C. 103 as being unpatentable over Corrieri, in view of Bernstein et al (US 10282778 B1), hereinafter Bernstein.
Regarding claim 10, Corrieri teaches the transaction system of claim 1, including that the acquisition transaction may be with an alternative payment company such as buy-now, pay-later (Corrieri: [0173]), but does not teach that said acquisition transaction comprises a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted by said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction.
However, Bernstein teaches systems and methods for providing rent-to-own transactions to customers (Bernstein: Abstract) executed as an extension on a browser (Bernstein: Col. 36, lines 10-11), including that the transaction comprises a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted in the name of said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction (Bernstein: Col. 3, line 65 – Col. 4, line 1 “the term “rent-to-own” (RTO) … refers to a rental agreement or a lease agreement. Rent-to-own is also interchangeably referred to as “lease-to-own” (LTO)” – Col. 7, lines 37-46 “If the good is a transaction-eligible good, and the consumer electronically accepts the terms, the RTO management system 30 purchases the approved good 90 for the consumer under the RTO program. The RTO management 44 system 30 arranges for the approved good 90 to be picked-up at the store, held, or shipped to the consumer. The consumer 10 who registered with the RTO program pays a periodic rental fee or lease amount in accordance with a state or federal compliant RTO agreement to the company operating the RTO program”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Corrieri would continue to teach the completing an acquisition transaction with a third-party payment company, except that now it would also teach the transaction comprising a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted in the name of said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction, according to the teachings of Bernstein. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to make online transactions more accessible and efficient to customers (Bernstein: Col. 1, lines 58-59), particularly allowing a non-creditworthy consumer to lease or rent products (Bernstein: Col. 9, lines 22-23).

Regarding Claim 18, the limitations of method claim 18 are closely parallel to the limitations of Claim 10, and are rejected on the same basis.

Response to Arguments
	Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §§ 102 & 103
Applicant’s arguments with respect to the prior art rejections of the previous Final Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejection – Double Patenting
Applicant’s arguments with respect to Double Patenting rejections of the previous Final Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/365,516, hereinafter ‘516, in view of Corrieri, with the argued reference Harrell not being applied in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Depaolo et al (US 11430000 B1) teaches a browser extension or plug-in that monitors the current URL of a user’s browser and further utilizes web crawlers to facilitate online checkout transactions.
Min et al (US 20160063463 A1) teaches a browser plug-in for payment authorization that tracks activity to detect the adding of items to a virtual cart.
Hawes et al (US 11288642 B1) teaches a web browser plugin for third-party payment that utilizes page scraping and identification of a webpage URL to facilitate online payment transactions.
Kim et al (AU 2019200041 A1) teaches a browser widget for injecting third-party payment into a website.
Reference U (NPL – see attached) discusses a third-party payment system for e-commerce, comprising a browser plug-in that tracks transactions and performs certain operations automatically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684 
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684